Citation Nr: 0831883	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  04-38 374A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include as due to asbestos exposure.



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In February 2008, the Board remanded the claim for additional 
development.  


FINDING OF FACT

The veteran's respiratory disability, asbestos pleural 
related disease, is attributable to exposure to asbestos 
during military service.  


CONCLUSION OF LAW

The veteran's respiratory disability, asbestos pleural 
related disease, consistent with asbestosis, was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Since the Board is granting the claim for service connection 
for a respiratory disability, the claim is substantiated and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  
See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 
21-88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's 
Office of General Counsel (OGC) discussed the proper way of 
developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The Manual also notes that common materials containing 
asbestos include steam pipes and that U.S. Navy veterans of 
the World War II era experienced significant asbestos 
exposure.

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  

Legal Analysis

The veteran contends that he was exposed to asbestos during 
military service and that his current respiratory disability 
is a result of this exposure.  In his August 2002 claim, he 
said that he was a radar man and stationed below deck with 
pipes overhead covered in asbestos (See VA Form 21-526).  His 
STRs are unremarkable for a respiratory disability.  His 
military personnel records indicate he was a radar man in the 
U.S. Navy.  He served aboard the U.S.S. Worcester and the 
U.S.S. Salem during his naval service.

The veteran also has a significant history of smoking tobacco 
cigarettes.  A March 2004 VA treatment record indicates he 
smoked 1-2 packs per day for 40 years and quit smoking 8-10 
years prior.  

Private treatment records from Dr. Singh indicate the veteran 
underwent a pulmonary function test (PFT) in March 2001, but 
the results were not meaningful due to poor effort.  A chest 
X-ray indicated the lungs were free of active pulmonary 
parenchymal disease.  In December 2001, he was given a 
diagnosis of bronchitis.  In March 2002, the diagnosis was 
asthma.  

VA treatment records indicate the veteran was referred for an 
evaluation of asthma in August 2002.  The diagnosis was 
asthma and chronic obstructive pulmonary disease (COPD).  
Follow-up records show a diagnosis of chronic asthmatic 
bronchitis/COPD.  

On VA examination in December 2004, for conditions not 
currently at issue, it was reported that after service, the 
veteran had worked as a manager at a "Miracle Mart" 
distributor; product control assistant manager in a modular 
housing company; in an unspecified capacity for a state 
department of labor; and for a state department of 
environmental resources.

The report of an October 2005 CT scan of the veteran's chest 
from Good Samaritan Regional Medical Center indicates he had 
noncalcified pleural plaques, consistent with an asbestosis-
related disease.  The impressions included asbestos pleural 
related disease.

The report of the May 2008 VA examination indicates the 
veteran worked as a mining engineer after separating from the 
military.  He said that he did office work in a supervisory 
position and did not go into the mines.  The VA examiner 
noted that a March 2004 VA chest X-ray also showed a pleural 
plaque or lesion.  The diagnosis was pleural plaques.  The VA 
examiner stated that she could not provide an opinion as to 
etiology without resorting to speculation, noting a 
significant smoking history and limited onboard exposure to 
asbestos during the veteran's military career.

In sum, the evidence indicates the veteran may have been 
exposed to asbestos during his military service.  While the 
veteran did not serve during World War II, he served aboard 
ships that were built during that era.  He was apparently 
aboard these ships for years.  There is no evidence that he 
experienced significant asbestos exposure following service.  
He has been given a diagnosis of pleural plaques, which was 
found to be consistent with asbestos exposure.  There have 
been no reports of post-service asbestos exposure.  Although 
the May 2008 VA examiner noted a significant smoking history, 
she was unable to provide an opinion as to whether the 
veteran's respiratory disability was at least as likely as 
not the result of asbestos exposure versus cigarette smoking.  
Her only diagnosis was pleural plaques.  The Board is unaware 
of any literature linking pleural plaques to smoking, and the 
examiner provided no specific opinion in this regard.  The 
evidence for and against the veteran's claim is in equipoise.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, his claim for service connection for a respiratory 
disability, namely pleural plaques consistent with asbestos 
related disease, is granted.  See 38 U.S.C.A. § 5107(b); see 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a respiratory 
disability, asbestos pleural related disease, is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


